DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Rauch on 03/01/2022.
The application has been amended as follows:
1. Amend claim 23 to read:
23. A non-transitory computer-readable storage medium storing program codes thereon, wherein the program codes, when being executed by a processor of an electronic device, cause the processor to implement a video processing method comprising:
acquiring, through a system play module of the electronic device, a to-be-played video file sent from an application installed in the electronic device, wherein the system play module is a default play module in an operating system of the electronic device, and the to-be-played video file is determined based on an operation performed on a play button that is displayed in an interface of the application; and

parsing, through the system play module, the acquired to-be-played video file to acquire an audio stream and a video stream in the to-be-played video file;
configuring, through the system play module, an audio decoder identifier for the audio stream, and configuring, through the system play module, a video decoder identifier for the video stream;
sending, through the system play module, the video stream, the audio stream, the video decoder identifier, and the audio decoder identifier 
determining, through the FFmpeg module, a corresponding video decoder according to the video decoder identifier, and decoding, through the corresponding video decoder, the video stream to acquire video playing data;
determining, through the FFmpeg module, a corresponding audio decoder according to the audio decoder identifier, and decoding, through the corresponding audio decoder, the audio stream to acquire audio playing data, the audio playing data and the video playing data being configured to be played by an audio and video output module of the electronic device 

controlling, through the system play module, the audio and video output module to play the decoded audio playing data and video playing data to present the to-be-played video file in the interface of the application, without switching to a video play interface of a third-party application.

Allowable Subject Matter
Claims 1-5, 7-18, and 21-23 are allowed in view of Applicant’s arguments/amendments filed on 01/17/2021.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a device/method comprising: … “upon determining playing of the acquired to-be-played video file is not supported by the system play module; parsing, through the system play module, the acquired to-be-played video file to acquire an audio stream and a video stream in the to-be-played video file, configuring, through the system play module, an audio decoder identifier for the audio stream, and configuring, through the system play module, a video decoder identifier for the video stream; sending, through the system play module, the video stream, the audio stream, the video decoder identifier, and the audio decoder identifier to the FFmpeg module, wherein a calling interface is defined between the system play module and the FFmpeg module, and the system play module and the FFmpeg module all run in background of the electronic device; Page 2 of 17Appl. No. 17/231,774Attorney Docket No. 096778.20075 Office Action Response determining, through the FFmpeg module, a corresponding video decoder according to the video decoder identifier, and decoding, through the corresponding video decoder, the video stream to acquire video playing data; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0155937 to Zhang
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425